DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 02/22/2022.  Claim 1 is pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,256,087. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current are included in U.S. Patent No. 11,256,087.
claim
Current application (U.S. 17/677,575)
claim
U.S. Patent No. 11,256,087
1
An eye tracking device for tracking movements of an eye comprising:
1
An eye tracking device for tracking movements of an eye comprising:
1
a viewing plane for displaying a projection of an image to the eye of a user,
1
a viewing plane for displaying a projection of an image to the eye of a user,
1
an image module placed on a same side of the viewing plane as the eye,
1
an image module placed on a same side of the viewing plane as the eye,
1
at least one illuminator for illuminating the eye,
1
at least one illuminator for illuminating the eye,
1
a control unit adapted to receive an image captured by the image module, and calculate a viewing angle of the eye,
1
a control unit adapted to receive an image captured by the image module, and calculate a viewing angle of the eye,
1
a holographic optical element (HOE), wherein a HOE is placed between the eye and the viewing plane, 
1
a holographic optical element (HOE), wherein a HOE is placed between the eye and the viewing plane
1
wherein the image module is adapted to capture an image of the HOE, and
1
wherein the image module is adapted to capture an image of the HOE, and
1
wherein the HOE is adapted to direct at last a first portion of incident light reflected from the eye, in a first angle towards the image module, the first angle being different from an angle of the incidence of the incident light.
1
wherein the HOE is adapted to direct at last a first portion of incident light reflected from the eye, in a first angle towards the image module, the first angle being different from an angle of the incidence of the incident light; and


1
wherein the HOE is adapted to direct a second portion of incident light reflected from the eye in a second angle towards the image module enabling stereo imaging.


As shown in the above table, claim 1 of U.S. Patent No. 11,256,087 include (and therefore anticipate) all the limitations of claim 1 of the current application, and claim 1 of the Co-pending application (17/677,575) is a narrower versions of claim 1 of the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Strachan (U.S. 5,980,041).
Regarding claim 1, Strachan teaches: An eye tracking device for tracking movements of an eye (abstract… “a point of observation tracking device”) comprising, 
a viewing plane for displaying a projection of an image to the eye of a user (a hemisphere 16 in Fig. 1), 
an image module placed on a same side of the viewing plane as the eye (sensor device 14 in Fig. 1), 
at least one illuminator for illuminating the eye (illumination source 8 in Fig. 1), 
a control unit (signal processor (microprocessor) 20 in Fig. 1) adapted to receive an image captured by the image module, and calculate a viewing angle of the eye (col. 3 lines 65-67… “microprocessor based computer 20 is coupled to the sensor 14 to analyze the data and provide an output signal indicative of the point of observation and focus of the eye”), 
a holographic optical element (HOE), wherein a HOE is placed between the eye and the viewing plane (holographic element 12 in Figs. 1 and 2), 
wherein the image module is adapted to capture an image of the HOE (col. 3 lines 48-59… “Illumination source 8 directs a narrow bandwidth of light such as that coming from a laser on to the holographic element 12 which generates the image of a bright evenly illuminated interior of a hemisphere 16. The light from this hemisphere 16 passes through the eye lens 6 and reflects from the retina 4. The light 17 reflected from retina 4 is partially focused by the eye lens 6 before passing through the HOE 12 and becomes a beam 18 focused on or about sensor chip 14”), and 
wherein the HOE is adapted to direct at last a first portion of incident light reflected from the eye, in a first angle towards the image module, the first angle being different from an angle of the incidence of the incident light (Fig. 2; col. 3 lines 51-56. “The light 17 reflected from retina 4 is partially focused by the eye lens 6 before passing through the HOE 12 and becomes a beam 18 focused on or about sensor chip 14”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622